Title: To George Washington from Brigadier General Henry Knox, 3 December 1777
From: Knox, Henry
To: Washington, George



Sir
Camp White Marsh [Pa.] 3d Decembr 1777

I receiv’d your Excellencys orders to give my sentiments “upon the advisability of making a Winters Campaign, and Practicability of an attack upon Philadelphia, with the aid of a considerable body of militia to be assembl’d at an appointed time & place”—Were it probable that Sir Wm Howes destruction would be the consequence of a Winters Campaign I would most chearfully give my voice and opinion for one—I think a Winters Campaign, under the present circumstances, will be the inevitable destruction, if not of the Liberties of the Country, 

yet of the present Army; my opinion is founded on the following Reasons.
Our entire want of Cloathing to keep the men from Perishing by the cold winters season.
The improbability & impracticability of surprizing 10.000 veteran troops in a well fortified city.
The impossibility of our keeping the field to besiege their works and city regularly, and being almost totally deficient of any warlike apparatus for so ardous an enterprize.
The uncertainty of obtaining such a sufficient number of Militia as to make the enterprize warranted by reason, or common Military knowledge.
My Opinion is for putting the Army in good Winter Quarters—to repair the damages done: to recruit & reform the Army: to provide the Magazines &c. In the spring we may be enabl’d to strike the enemy a decisive blow, which by making a Winters Campaign I think improbable and impossible. I am sir with the greatest respect Yr Excellency’s Most Obt Hble Servant

H. Knox B.G. Artillery

